Exhibit 10.48
 
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
 
This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of February __, 2007 is by and among Hines Nurseries, Inc., a California
corporation, the parties hereto as lenders (each individually, a “Lender” and
collectively, “Lenders” as hereinafter further defined) and Bank of America,
N.A., in its capacity as agent for Lenders (in such capacity, “Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement (defined below).
 
R E C I T A L S:


WHEREAS, Borrower, the Agent and the Lenders have entered into that certain Loan
and Security Agreement dated as of January 18, 2007 (the “Loan Agreement”); and
 
WHEREAS, Borrower, Agent and Lenders have agreed to make certain amendments as
set forth herein upon the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1    Amendments to the Loan Agreement. Immediately upon the satisfaction
of each of the conditions precedent set forth in Section 2 below, the Loan
Agreement is hereby amended as follows:
 
(a)    Section 1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Bank Product” set forth therein to read as follows:
 
“Bank Product: any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; and (c) commercial
credit card and merchant card services.”
 
(b)    Section 1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Cash Management Services” set forth therein to read
as follows:
 
“Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.”
 
1

--------------------------------------------------------------------------------


 
(c)    Section 5.6.1 of the Loan Agreement is hereby amended by amending and
restating categories first through eighth set forth therein and adding a new
category ninth to read as follows:
 
“(a)    first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent;
 
(b)    second, to Bank Product Debt to the extent Bank Product Reserves are
established with respect to such Bank Product Debt;
 
(c)    third, to all amounts owing to Agent on Swingline Loans;
 
(d)    fourth, to all amounts owing to Issuing Bank on LC Obligations;
 
(e)    fifth, to all Obligations constituting fees (excluding fees relating to
Bank Products);
 
(f)    sixth, to all Obligations constituting interest (excluding interest
relating to Bank Products);
 
(g)    seventh, to provide Cash Collateral for outstanding Letters of Credit;
 
(h)    eighth, to the principal amount of all Loans outstanding; and
 
(i)    ninth, to all other Obligations.”
 
(d)    Section 10.3 of the Loan Agreement is hereby amended by replacing the
word “Change” in the heading thereto with the word “Charge”.
 
Section 2    Conditions to Effectiveness. The effectiveness of the amendments
set forth in Section 1 above are subject to the satisfaction of each of the
following conditions:
 
(a)    Agent shall have received a duly executed counterpart of this Amendment
from Borrower and the Lenders; and
 
(b)    Agent shall have received a reaffirmation from Parent of its Guaranty.
 
Section 3    Representations, Warranties and Covenants. Borrower represents,
warrants and covenants to Agent and Lenders, upon the effectiveness of this
Amendment that:
 
(a)    No Default; etc. No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment or would result from the
execution or delivery of this Amendment or the consummation of the transactions
contemplated hereby.
 
(b)    Corporate Power and Authority; Authorization. Borrower has the power and
authority to execute and deliver this Amendment and to carry out the terms and
provisions of the Loan Agreement, as amended by this Amendment, and the
execution and delivery by Borrower of this Amendment, and the performance by
Borrower of its obligations hereunder have been duly authorized by all requisite
action by Borrower.
 
2

--------------------------------------------------------------------------------


 
(c)    Execution and Delivery. Borrower has duly executed and delivered this
Amendment.
 
(d)    Enforceability. This Amendment constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ right generally, and by general principles of equity.
 
Section 4    Miscellaneous.
 
(a)    Effect; Ratification. Borrower acknowledges that all of the reasonable
legal expenses incurred by Agent in connection herewith shall be reimbursable
under Section 3.4 of the Loan Agreement. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document or (ii) prejudice any right or rights that any Lender may now have or
may have in the future under or in connection with any Loan Document. Each
reference in the Loan Documents to the Loan Agreement and words of like import
shall mean the Loan Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Loan Documents and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Loan Documents, except as herein amended are hereby ratified and confirmed
and shall remain in full force and effect.
 
(b)    Counterparts; etc. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original but all together
one and the same instrument. Delivery of an executed counterpart of this
Amendment by fax shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
(c)    Governing Law. This Amendment shall be deemed a Loan Document and shall
be governed by, and construed and interpreted in accordance with the internal
laws of the State of New York but excluding any principles of conflicts of law.
 
(d)    Reaffirmation. Parent hereby reaffirms all of its obligations as a
guarantor of the Obligations pursuant to its Guaranty dated as of January 18,
2007.
 
[Signature Pages Follow]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Agent, Lenders and Borrower have caused this Amendment No. 1
to Loan and Security Agreement to be duly executed as of the day and year first
above written.
 

 
BORROWER: 
      HINES NURSERIES, INC.        By:   /s/ Claudia
Pieropan                                                                       
  Title:
 CFO                                                                                       
    Name:  Claudia
Pieropan                                                                       
PARENT:        HINES HORTICULTURE, INC.        By:   /s/ Claudia
Pieropan                                                                        
  Title:
 CFO                                                                                          
  Name:  Claudia
Pieropan                                                                        
AGENT AND LENDERS: 
     
BANK OF AMERICA, N.A., as Agent and a Lender 
      By:   /s/ Jason Riley         
                                                                           
Title:  VP  
                                                                                          
 
Name:  Jason
Riley                                                                          

 
 
 
[Signature Page to Amendment No. 1 to 
Loan and Security Agreement]
S-1